           Case 1:20-cv-02031-JSR Document 63 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                  No. 1:20-CV- 02031-JSR
 CITY OF WARREN POLICE AND FIRE
 RETIREMENT SYSTEM, Individually And
 On Behalf of All Others Similarly Situated,

                              Plaintiff,

                vs.

 WORLD WRESTLING ENTERTAINMENT,
 INC., et al.,

                              Defendants.


                 NOTICE OF MOTION TO WITHDRAW AS COUNSEL
                         PURSUANT TO LOCAL RULE 1.4

TO:     ALL PARTIES AND THEIR COUNSEL OF RECORD

        PLEASE TAKE NOTICE that Class member Isaac Millar (“Mr. Millar”), will and hereby

does respectfully move this Court for an Order permitting the withdrawal of appearance of Kim E.

Miller in the above-captioned consolidated Action. On May 22, 2020, this Court appointed Kansas

City FPS as Lead Plaintiff, and Labaton Sucharow LLP as Lead Counsel (ECF No. 50). Mr. Millar

has no further role in this case, other than as a putative Class member, and consents to the

withdrawal of Ms. Miller. Accordingly, Ms. Miller requests that her withdrawal as counsel be

granted and that she be removed from this consolidated Action’s electronic case filing (ECF)

service list.


DATED: July 17, 2020                               Respectfully submitted,


                                                   KAHN SWICK & FOTI, LLC

                                                   /s/ Kim E. Miller
         Case 1:20-cv-02031-JSR Document 63 Filed 07/17/20 Page 2 of 2




                                                     Kim E. Miller
                                                     250 Park Avenue, 7th Floor
                                                     New York, NY 10177
                                                     Telephone: (212) 696-3730
                                                     Facsimile: (504) 455-1498

                                                     -and-

                                                     Lewis S. Kahn
                                                     1100 Poydras Street, Suite 3200
                                                     New Orleans, LA 70163
                                                     Telephone: (504) 455-1400
                                                     Facsimile: (504) 455-1498

                                                     Counsel for Isaac Millar


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 17, 2020 I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send a Notice of Electronic Filing to all

CM/ECF participants. I further certify that I mailed the foregoing document and the notice of

electronic filing via U.S. first-class mail to any non-CM/ECF participants.

                                                     /s/ Kim E. Miller
                                                     Kim E. Miller
